            Case 1:18-cv-03202-DKC Document 53 Filed 08/18/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


TONY DeWITT

        Plaintiff,

v.                                                     Civil Action No.: 1:18-cv-03202-DKC

WILLIAM RITZ, et al.

       Defendants.


                         MOTION TO WITHDRAW AS ATTORNEY

       Robert E. Joyce and the Law Office of Barry R. Glazer, LLC, attorneys for Plaintiff,

move pursuant to Local Rule 101.2(6) for leave to withdraw as attorneys for Plaintiff. The

grounds of the motion are as follows:

       1.       Pursuant to Local Rule 101.2, attorneys Robert E. Joyce and the Law Office of

Barry R. Glazer, LLC hereby request leave to withdraw their appearances as counsel of record

for Plaintiff Tony DeWitt the above captioned case.

       2.       Attached as Exhibit 1 is a Certificate of Counsel stating the name and last known

address of Plaintiff, and confirming that the written notice required by Local Rule 101.2(b) was

served upon Plaintiff at least (7) days before the filing of this motion.

       WHEREFORE, Robert E. Joyce and The Law Office of Barry R. Glazer, current

attorneys of record for Plaintiff, Tony DeWitt, hereby requests that their appearance be struck

from this matter.
Case 1:18-cv-03202-DKC Document 53 Filed 08/18/20 Page 2 of 3



                           Respectfully Submitted:

                           LAW OFFICE OF BARRY R. GLAZER, LLC


                           By:          /s/
                           Robert E. Joyce (#26427)
                           P.O. Box 27166
                           1010 Light Street
                           Baltimore, Maryland 21230
                           Phone: (410) 547-8568
                           Fax:    (410) 547-0036
                           E-mail: RJoyce@barryglazer.com

                           Counsel for Plaintiff




                              2
         Case 1:18-cv-03202-DKC Document 53 Filed 08/18/20 Page 3 of 3



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that on this   18th    day of August, 2020, a copy of the

foregoing was sent via CM/ECF to:


Theresa Concepcion
Nathan & Kamionski
201 N. Charles Street
Suite 1202
Baltimore, MD 21201

Mayer Engelsberg
201 N. Charles St.
Ste. 1202
Baltimore, MD 21201

Avi Kamionski
Nathan & Kamionski LLP
33 W. Monroe
Suite 1830
Chicago, IL 6060

Shneur Zalman Nathan
Nathan & Kamionski LLP
33 W. Monroe
Suite 1830
Chicago, IL 6060

                                                                 /s/
                                               Robert E. Joyce




                                          3
